Citation Nr: 1644573	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic kidney disorder, claimed as chronic renal failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from March 1990 to March 1994 with service in the Southwest Asia Theater of Operations (Saudi Arabia) from January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that denied multiple claims include service connection for PTSD (claimed as paranoia, defense mechanisms and sleep disturbances) and chronic renal failure requiring dialysis.  In August 2012, the Veteran submitted a Notice of Disagreement in which he only submitted argument against the denial of the claims for service connection for PTSD and chronic renal failure.  In April 2013, the RO issued a Statement of the Case as to those two issues only.  In May 2013, the Veteran perfected his appeal by submitted a VA Form 9 and requested a Board video-conference hearing.

A Board video-conference hearing was scheduled for the Veteran in March 2015, which the Veteran failed to attend.  Documents in the record demonstrate that, at the time of the hearing, the Veteran was incarcerated and was not expected to be released until May 2015 at the earliest.  A postponement of his hearing was not requested.  The Board found that VA has met its obligation to afford the Veteran an opportunity for a hearing as the Veteran had failed to report for the hearing scheduled did not request that his hearing be rescheduled.  Consequently, in May 2015, the Board remanded the Veteran's claims for additional development.

There has been substantial compliance with the prior remand.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  However, additional questions remain unanswered and, as discussed below, further development is necessary before the Veteran's claims are ready for final adjudication.

The Board notes that, in a June 2016 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  To date, the Veteran has not submitted a Notice of Disagreement with that decision and, therefore, the Board does not have jurisdiction over those issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claim for service connection for a psychiatric disorder (specifically PTSD), initially the Board notes that the evidence shows there is a question as to whether he has a diagnosis of PTSD.  VA and private treatment records do not show a diagnosis of any mental health disorder, except for substance abuse issues, until January 2011 (although a November 2006 mental health follow up note in treatment records from the Kansas Department of Corrections shows the Veteran's report of him struggling with his being a "Gulf War Vet" and being afraid of snapping at young loud guys "due to the 'brainwashing' he underwent in the military").  

In January 2011, the Veteran underwent mental health intake at VA due to a positive depression screen and concern by his primary care physician that he was possibly suicidal because he had not gone to dialysis for over a week.  He reported having severe depression related to his medical problems and financial conditions revolving around his chronic renal disease.  He had a positive PTSD screen and a PCL score of 62.  He described that he thinks about Iraq every day and has distressing images in his head.  He reported having ongoing insomnia, low energy, hypervigilance, some nightmares, intrusive memories, sadness/hopelessness and weight loss of over 25 pounds in last few months.  He reported going to Iraq in 1990 to 1991 for combat.  The diagnoses were depressive disorder, not otherwise specified; PTSD; and history of polysubstance abuse.  The examiner placed a consult to the PTSD providers stating that he would like to clarify the Veteran's PTSD symptoms and have treatment recommendations made but that he has no doubt the Veteran has PTSD.  The Veteran was scheduled for a PTSD evaluation in February 2011, but he failed to report for it.  

The Veteran again underwent mental health intake in April 2013 and was diagnosed with schizoaffective disorder and rule out PTSD.  See June 2013 VA examination report.  Although he was scheduled for PTSD evaluation, he again failed to follow through with that appointment.  In fact, the record shows that, except for receiving anti-depressant medication from his primary care physician, the Veteran has not undergone a full evaluation for PTSD or received any actual treatment for PTSD.

In addition, Social Security Administration records obtain show the Veteran applied for disability compensation in 2010 on the basis of his chronic renal disease, but also claimed a psychiatric aspect.  However, according to the notes within those records, there was insufficient evidence to establish any type of mental health problem except for a substance abuse addiction disorder.  

The Veteran underwent a VA examination for PTSD in June 2013.  The examiner found that the Veteran did not report sufficient avoidance or numbing symptoms to meet the full criteria under the DSM-IV for a diagnosis of PTSD.  Rather she diagnosed him to have an Anxiety Disorder, Not Otherwise Specified (NOS), based on his report of having traumatic re-experiencing, concern about being in danger due to hearing voices, and chronic sleep impairment.  She also diagnosed him to have a Depressive Disorder, NOS, based on symptoms depressed mood, fatigue and passive suicidal ideation which are related to his poor health and financial problems; Psychosis, NOS, due to his report of hallucinations/delusions; and polysubstance dependence based on his history of anabolic steroid abuse, alcohol abuse and marijuana and cocaine dependence.  

As to the initial question of whether the Veteran has a diagnosis of PTSD, the Board finds that the evidence at this time is unclear as to whether he has had PTSD at any time during the appeal.  Although the VA treatment records show a diagnosis in January 2011, this evaluation was merely a screening.  The June 2013 VA examiner specifically noted that the January 2011 diagnosis was not valid because "not enough symptoms are listed in the intake to support a full PTSD diagnosis."  The June 2013 VA examiner, after a full psychiatric evaluation of the Veteran, found that he does not report sufficient symptoms to meet the full criteria for a diagnosis of PTSD under the DSM-IV.  However, she found that he does meet the criteria for a diagnosis of Anxiety Disorder, NOS, as well as Depressive Disorder, NOS, and Psychosis, NOS.  Consequently, the Board finds that consideration of whether service connection is warranted for those psychiatric disorders is warranted.

With regard to whether any of the Veteran's currently diagnosed psychiatric disorders are related to his military service, the VA examiner stated in her remarks that the Veteran has a history of significant pre-military trauma and it is likely that this, his "military trauma" or "combat trauma", his years of illegal anabolic steroid use, years of polysubstance abuse and chronic medical problems have contributed to him having a complicated psychiatric presentation that includes depression, anxiety and psychosis.  Thus, the Board finds that, at least in part, the VA examiner related the Veteran's current psychiatric disability picture to his military service.  

However, the Board finds that her medical opinion is not adequate to establish service connection at this time because the "combat trauma" the VA examiner relied upon as described by the Veteran is not credible as reported as it is not consistent with the times, places and circumstances of his military service.

The Veteran has reported various stressors he claims are the cause of his psychiatric disorder(s)/PTSD.  In an October 2010 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, the Veteran set forth three stressors.  The first incident he reported occurred in February 1991 while he was in the country of Bahrain.  He related that, while on a three-man patrol in civilian clothing, they encountered an Arabic man attacking an Arabic woman in an alley way and, while attempting to diffuse the confrontation, the man attacked the Veteran who responded with deadly force.  The second incident he reported occurred in October 1991 while he was in "Kafhi, Iraq."  He related that, while on convoy transporting military supplies, they came under attack from small arms fire when an air strike by Marine pilots destroyed blocks of Iraqi insurgents.  He claimed the burning charred bodies established the traumatic event.  Finally, the third event he reported occurred in January 1991 in "Al-Jabul, Saudi Arabia."  He related that, while traveling in a convoy transporting fabricated bunkers to the front lines near Kuwait, he was riding in the back of a five ton transport vehicle when a foreign motor vehicle rapidly approached their convoy.  When it did not respond to warning shots, the vehicle was destroyed killing all of its occupants.  In addition, in a separate statement, the Veteran reported an incident in January 1991 while in "Al Jubal, Saudi Arabia," in which, while sleeping, the sirens sounded declaring a scud missile attack and they immediately jumped into their MOPP level three suits and gas masks and rushed into their bunkers underground, where they sat waiting for three days for the all clear signal.

As mentioned above, the Veteran underwent an initial mental health intake consultation in January 2011 at which time he reported he was in Iraq in 1990 to 1991 for combat.  

On VA examination in June 2013, the Veteran reported joining the Marines with a combat-related military occupational specialty (MOS) of combat engineer.  He reported he completed six months of school in four weeks at Camp Lejeune then was shipped to Hawaii and left the next day for Iraq.  He reported he did well socially in the Marines until the first Gulf War in Iraq.  He reported that after that he had trouble adapting to authority and "started bucking them a little bit" but did not have any significant behavioral problems.  As for his specific stressors, the Veteran reported three specific stressors that occurred while he was serving in Iraq.  For the first stressor, he related that, while clearing homes of insurgents, they entered a residence and one insurgent was in a closet with a machete and he came out and took a swing at the Veteran's neck so he shot him.  He stated he realized how close he came to cutting his head cut off.  For the second stressor, he related that he witnessed a car bombing when a car plowed into their vehicle and tried to explode their truck.  For the third stressor, he reported that their location was hit with scud missiles and they had to be inside a bunker for 2.5 weeks as they were afraid to come out due to concern about chemicals in the air.

The Veteran's official military records confirm that he participated in Operation Desert Shield/Desert Storm.  However, they do not demonstrate that the Veteran was stationed in either Iraq or Bahrain as he has reported.  Rather his military records demonstrate the Veteran served with the MWSS-174, MWSG-17, MAG-24, 1ST MEB as a Combat Engineer at the King Abdul Aziz Naval Base in Jubail, Saudi Arabia from January 5, 1991 to April 24, 1991, at which time his entire unit was transferred to Kaneohe Bay, Hawaii.

In May 2016, the RO attempted to verify the Veteran's claimed stressors set forth in his October 2010 PTSD statement.  In response, the Command Chronologies for the MWSS-174 for January 1991, February 1991 and July through December 1991 were provided.  None of these chronologies corroborate the Veteran's reported stressors.  In fact, they clearly confirm that the MWSS-174 was not located in the Persian Gulf in October 1991, but in Kaneohe Bay, Hawaii.  Along with the Veteran's personnel records, therefore, these records at least indicate that the timeframe of the second claimed stressor noted in his October 2010 statement is incorrect.  

After comparing the Veteran's claimed stressors with the official records, the Board finds there are many inconsistencies between what he has reported and the official records making his reports not credible or reducing their credibility.  The main inconsistency in the Veteran's reports is that he was in locations in the Persian Gulf other than Al Jubail, Saudi Arabia, as the official military records fail to demonstrate any such service.  The Board acknowledges that the Command Chronologies indicate the MWSS-174 was responsible for supplying several forward fighting units.  However, there is no mention in the chronologies that it made such deliveries to the island nation of Bahrain, which given the unit's mission would appear to be unusual as it was nowhere near the front lines and in fact was in the opposite direction of the front lines.  Furthermore there is nothing in the Veteran's military records or the unit histories to indicate why the Veteran would have been in Bahrain conducting military patrols and he has not explained why he was in Bahrain.  Even if he had gone there on a supply transport convoy, his report of being on patrol duty does not appear to be consistent with the purpose of why he would be in Bahrain.

Moreover, another inconsistency is the Veteran's report of being on basic military supply runs when his MOS was combat engineer.  The Command Chronologies demonstrate that the MWSS-174 was made of many sections that had varying support responsibilities including supply transports, construction, etc.  The Command Chronologies appear to indicate that the Motor Transport Section was the section that handled most of the supply runs.  Although it is unclear exactly which section the Veteran was assigned to, given his MOS, it would seem most likely that he would have been assigned to either the Heavy Equipment Section or the Construction Section rather than Motor Transport.  Thus, unless a convoy required the use of combat engineers at the end of the run, it would appear that the Veteran's presence on a basic military supply convoy would be inconsistent with the circumstances of his service.  The Veteran has not provided enough detail of his military service to explain why his presence on military supply runs would otherwise have been likely.

While, as discussed below, there is evidence that his unit constructed bunkers, there is no evidence to support his report that, while traveling in a convoy transporting fabricated bunkers to the front lines near Kuwait, a foreign motor vehicle which approached the convoy was destroyed after not responding to warning shots.  Likewise, there is no support in the record for his unit witnessing a car bombing when a car plowed into their vehicle and tried to explode their truck.

The Veteran's report of being in combat and performing combat actions, such as his report at the VA examination of searching houses, is not credible.  He was a combat engineer.  Although he could have been in combat situations with that MOS, the Veteran was actually assigned to a combat support unit rather than a combat ready or forward unit.  The Command Chronologies do not demonstrate that his unit served in any combat but clearly demonstrates it merely supported combat units.   Moreover, the Veteran does not have any combat awards or medals to show he was engaged in combat.  Thus, there is no indication that the Veteran was actually engaged in combat and his statements to that effect are not credible and are given not probative weight.

Moreover, there is nothing in the Veteran's military records to demonstrate the he was ever in a combat zone as he has reported.  For example, the Veteran reported he was in "Kafhi, Iraq" or "Kafgi, Iraq" and saw the Marines bomb Iraqi insurgents.  The Board takes judicial notice that "Kafji" is actually in Saudi Arabia, not Iraq as reported by the Veteran.  The Board also takes judicial notice of the Battle of Kafji took place from January 29th  to February 1st in 1991.  Although what the Veteran describes could likely have taken place during such battle (i.e., the bombing of Iraqi insurgents), his report of having been in Kafji on a military supply convoy is not credible given it is inconsistent with the place, time and circumstances of his service.  Moreover, given the importance of this battle, it would likely have been commented on in the unit's command chronology if it had played a strategic role in that battle or if some of its men had been trapped in the battle, and yet there is no mention of this battle in the January or February 1991 command chronologies. The absence of such a report in the command chronologies leads to the conclusion that the MWSS-174 was not involved in any aspect of the Battle of Kafji.  Furthermore, the Veteran's official military records do not show he was stationed in Iraq, much less in a combat zone in Iraq, such that he would have participated in combat-related activities such as he reported at the VA examination.  Consequently, the Veteran's reports of being in a combat zone and seeing combat-related sights such as "charred bodies" or being attacked with a machete while searching for insurgents are not credible and lack probative weight.  

However, the Board does not find all of the Veteran's reported stressors to be without total merit.  The Veteran reported in the separate October 2010 statement and at the June 2013 VA examination that his unit experienced scud missile attacks.  The Board takes judicial notice of a Department of Defense Information Paper entitled "Iraq's Scud Ballistic Missiles" that is available online at http://www.gulflink.osd.mil/scud_info/index.html.  Although the Veteran's reported timeframes for being in the bunkers seems excessive based on the information in this report, this Information Paper does confirm that Al Jubayl, Saudi Arabia was impacted by two scud missile attacks.  The first attack was on January 21, 1991 at 10:18 pm, which does not appear to have been of significance as no details were provided of this event.  The second attack was on February 16, 1991 at 2:01 am.  Details on this incident were given and indicate that the incoming missile broke up in flight over the harbor and hit in the water just off a large pier.  Given the Veteran's report that they were asleep when the scud missile attack occurred, this second attack may be the event he is remembering.  However, it is unlikely that this alert lasted more than a few hours based on the information provided in contrast to the Veteran's reports that it lasted days to weeks because of concerns of chemical agents.  The Board notes that the MWSS-174's Command Chronologies for January and February of 1991 do not notate these events occurring.  Thus, to the unit, they must have not been thought significant enough to be noted either in the Sequential Listing of Significant Events or in the Narrative Summary.

In addition, the Information Paper also indicates that there were at least 60 false alarms that may have created the impression that scud missile attacks occurred more frequently than was the case.  Although many of these alerts were cancelled within minutes, many people took appropriate measures and donned protective gear and sought shelter.  However, the report does not specify where those false alarms occurred, only the dates that they occurred on in January and February of 1991.  Thus, the Veteran's memory could also be of a false alarm.  The Board does not find it significant that the unit's command chronologies do not mention any false alarms given that they also do not mention the two verified scud missile attacks.  Either way, the Board finds that the Veteran's report of scud missile attacks is a valid stressor given where he was stationed.

In addition, the Veteran also reported having gone on a convoy in January 1991 to transport fabricated bunkers to the front lines.  The copy of the MWSS-174's January 1991 Command Chronology is not entirely readable but what can be ascertained is that the making of numerous bunkers was completed that month.  It is unclear, due to the report becoming unreadable, whether such bunkers were transported to another location as described by the Veteran.  However, if they were, the Veteran going on such a convoy would seem to be consistent with his MOS as one would think they would have needed either heavy equipment operators or construction crewmembers at the end of the run to complete construction of the bunkers.  Regardless, to the extent that the Veteran reports that a vehicle that approached the convoy was destroyed and/or that a car plowed into their vehicle and tried to explode their truck, his statements are not credible.  The unit's command chronologies do not mention such events and demonstrate the unit merely supported combat units.

As mentioned above, the June 2013 VA examiner's medical opinion is not based upon the credible stressors but based upon the Veteran's noncredible report of having combat stressors.  Thus, the Board finds that remand is required to obtain a new medical opinion to determine whether the Veteran's currently diagnosed psychiatric disorders are related to the credible reports of his military service.  The Board notes that, unless the Veteran is diagnosed to have PTSD, there is no need to have a verified stressor.  His report of in-service events only needs to be consistent with the time, place and circumstances of his military service.  

As for the Veteran's claim for service connection for a kidney disorder, claimed as chronic renal failure, the Board finds that remand of this claim is also necessary as it is inextricably intertwined with the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  In both the Veteran's Notice of Disagreement and his VA Form 9, the Veteran alleged that his kidney failure is due to hypertension attributed to his PTSD.  Consequently, the Veteran has set forth a theory of entitlement based upon secondary service connection and his claim for service connection for a kidney disorder, claimed as chronic renal failure, is therefore reliant upon the determination of his claim for service connection for a psychiatric disorder.  Thus, a final decision on the claim for service connection for a kidney disorder would be premature at this time.  

The Board notes, however, that it does not appear that the AOJ has addressed this theory of entitlement in adjudicating this claim.  Thus, on remand, IF AND ONLY IF the Veteran's claim for service connection for a psychiatric disorder is granted, then additional action should be taken to provide proper notice to the Veteran on how to establish secondary service connection, as well as additional development conducted on this aspect of the Veteran's claim for service connection for his chronic renal failure before this claim is readjudicated and returned to the Board, if not granted.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate notice should be provided to the Veteran on how to establish secondary service connection.

2.  Associate with the claims file the Veteran's VA treatment records from the VA Medical Center in Wichita, Kansas, that have not already been associated, to include from September 2011 through June 2013 and May 2016 to the present.

3.  Return the Veteran's case to the VA examiner who conducted the VA Initial PTSD examination in June 2013 to obtain a supplemental medical nexus opinion.  The VA examiner should review the claims file and any additional medical evidence associated with the claims file since her prior medical opinion was provided.  If the prior VA examiner is not available, the Veteran's case should be forwarded to another medical professional with the requisite medical expertise to answer the question(s) asked below.  An in-person examination should not be scheduled unless requested by the medical professional providing the requested medical opinion(s).

After reviewing the Veteran's claims file, the prior VA examination report, and this remand, the VA examiner should render an opinion as to whether each psychiatric disorder identified as a result of examination (whether based on the June 2013 examination or on present examination) and to include anxiety disorder, depressive disorder, and psychosis, is at least as likely as not (i.e., at least a 50 percent probability) the result of any injury, disease or event incurred in service.  Specifically, the examiner should address whether each psychiatric disorder identified is related to the Veteran's credible stressor (as found by the Board in this remand).  The credible stressor found is:  in January and February 1991, while serving in Al Jubail, Saudi Arabia,  the Veteran was exposed to two scud missile attacks and possibly false alarms of scud missile attacks.  

As discussed in the above remand, all other reports of stressors or events in service provided by the Veteran have been found not to be credible as they are inconsistent with the time, places and circumstances of the Veteran's service.  Thus, only those identified above should be considered in determining whether service connection for a psychiatric disorder is warranted.  As the Veteran has not been diagnosed to have PTSD at this time, a verified stressor is not required.  However, should a new VA examination be provided and PTSD be diagnosed, then the VA examiner would be required to consider whether there is a verified stressor, as well as whether the Veteran's PTSD is due to "fear of hostile military or terrorist activity" pursuant to 38 C.F.R. § 3.304(f)(3).  However, when making such determinations, the VA examiner should consider and discuss as necessary the Veteran's credibility and the findings of credibility made by the Board in this remand and consider the official service records when determining whether the Veteran's reports of in-service events are credible.

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, the AOJ should readjudicate the Veteran's claims for service connection for a psychiatric disorder, to include PTSD, and a chronic kidney disorder, claimed as chronic renal failure, to include as secondary to service-connected psychiatric disorder.  If either claim remains denied, then a Supplemental Statement of the Case on such issue(s) should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, both claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

